Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kallstrand (U.S. Publication No. 20200290588).
Regarding claim 15:
Kallstrand discloses:
A steering method for an autonomously steered vehicle having a hybrid steering system, the method comprising: identifying a malfunction during an autonomous driving procedure, (“by controlling the wheel torque actuators to reduce a difference between the required steering angle and the actual steering angle, the vehicle speed may still be maintained as desired. Hereby, the above described method as well as the steering system described below will not have to set the vehicle in the so called limp-home-mode in case the primary system is malfunctioning.” [0013])
wherein the hybrid steering system includes a hydraulic steering assistance system, an electromechanical steering assistance system (“the wheel brake may be an electromechanical friction brake or a hydraulically controlled friction brake.” [0038])
and a control unit for monitoring and controlling the autonomous driving procedure of the vehicle; (and a control unit connected to each of the wheel torque actuators, the control unit being configured to determine a required steering angle for operating the vehicle during a turning maneuver; detect an actual steering angle during the turning maneuver; determine a difference between the required steering angle and the detected, actual steering angle; determine, for the wheel torque actuators of the steerable wheels, a differential wheel torque required for reducing the difference between the required steering angle and the detected, actual steering angle; and control the wheel torque actuators to achieve the differential wheel torque of the steerable wheels.)
switching a steering task by the control unit to a steering braking procedure, by which the vehicle is steered by braking at least one wheel, wherein due to the braking force that is acting on a scrub radius, a steering torque is produced that causes wheels to turn. (“A positive wheel suspension scrub radius r.sub.s is generated when the intersection between the king pin axis 408 and the road surface 401 is located on an inner side of the vertical axis 404 as seen in the longitudinal direction depicted in FIG. 4b. When e.g. applying a brake torque on the left steerable wheel 104, the wheel will rotate around the king pin axis 408 due to the positive scrub radius r.sub.s causing the vehicle to turn to the left. Hereby, an additional steering torque M.sub.steer can be generated.” [0065])

Regarding claim 16: 
Kallstrand discloses all of the limitations of claim 15.
Kallstrand further discloses:
wherein the steering braking procedure is implemented by braking a left-hand and/or a right-hand wheel of the vehicle. (“A positive wheel suspension scrub radius r.sub.s is generated when the intersection between the king pin axis 408 and the road surface 401 is located on an inner side of the vertical axis 404 as seen in the longitudinal direction depicted in FIG. 4b. When e.g. applying a brake torque on the left steerable wheel 104, the wheel will rotate around the king pin axis 408 due to the positive scrub radius r.sub.s causing the vehicle to turn to the left. Hereby, an additional steering torque M.sub.steer can be generated.” [0065])

Regarding claim 17:
Kallstrand discloses all of the limitations of claim 15.
Kallstrand further teaches:
wherein the hydraulic steering assistance system is closed down. (“the wheel brake may be an electromechanical friction brake or a hydraulically controlled friction brake.” [0038]; here it shows that if the electromechanical friction brake is active the hydraulic brake is not.)

Regarding claim 18:
Wherein a hydraulic steering assistance system is closed down by short-circuiting a hydraulic forward flow by a hydraulic return flow. ((“the wheel brake may be an electromechanical friction brake or a hydraulically controlled friction brake.” [0038]; here it shows that if the electromechanical friction brake is active the hydraulic brake is closed down, for example by short-circuiting a hydraulic forward flow by a hydraulic return flow.))

Regarding claim 19:
wherein a boost curve that forms a function of a superimposed steering system is adjusted by a volume flow regulating procedure, by reducing the volume flow. (“it is possible to control the motion of the vehicle by determining the required steering angle for operating the vehicle at the specific road curvature, and to compare such required steering angle with an actual steering angle. Parameters described above will not be given any further detailed description unless indicated. Hereby, the wheel torque of the steerable wheels 104, 106 can be added to reduce the difference between the required steering angle and the actual steering angle. The wheel torque can be determined by determining a required differential longitudinal force ΔF.sub.x, which is the difference between F.sub.x, 104 and F.sub.x, 106, and the wheel radius R.” [0067])

Regarding claim 20:
Kallstrand teaches:
A servo-assisted steering assembly for an autonomously steered vehicle having a hybrid steering system, comprising: at least one hydraulic servo valve that functions as a hydraulic steering assistance system and includes an actuator for controlling a steering assistance system in dependence upon a relative rotation of an input shaft with respect to an output shaft; (“the wheel torque actuator may preferably comprise one of a wheel brake or a wheel propulsion unit, such as e.g. an electric machine or a hydraulic motor.” [0009])
at least one electromechanical steering assistance system that functions as s superimposed steering system, wherein the superimposed steering system boosts a supporting steering torque in response to a boost curve; (“the wheel torque actuator may preferably comprise one of a wheel brake or a wheel propulsion unit, such as e.g. an electric machine or a hydraulic motor.” [0009])
a control unit for monitoring and controlling a driving procedure of the vehicle; (and a control unit connected to each of the wheel torque actuators, the control unit being configured to determine a required steering angle for operating the vehicle during a turning maneuver; detect an actual steering angle during the turning maneuver; determine a difference between the required steering angle and the detected, actual steering angle; determine, for the wheel torque actuators of the steerable wheels, a differential wheel torque required for reducing the difference between the required steering angle and the detected, actual steering angle; and control the wheel torque actuators to achieve the differential wheel torque of the steerable wheels.)
wherein the control unit is configured so that upon recognizing a malfunction during an autonomous driving procedure a steering task is switched to a steering braking procedure, (“A positive wheel suspension scrub radius r.sub.s is generated when the intersection between the king pin axis 408 and the road surface 401 is located on an inner side of the vertical axis 404 as seen in the longitudinal direction depicted in FIG. 4b. When e.g. applying a brake torque on the left steerable wheel 104, the wheel will rotate around the king pin axis 408 due to the positive scrub radius r.sub.s causing the vehicle to turn to the left. Hereby, an additional steering torque M.sub.steer can be generated.” [0065])
and wherein the servo-assisted steering assembly is coordinated so that frictional torques that occur above the hydraulic servo valve do not have any influence on hydraulic pressures that are acting in chambers of the hydraulic steering assistance system and do not subject the steering braking procedure to a counter torque. (“the wording “wheel torque actuator” should be construed as an actuator arranged to apply and control a torque on the steerable wheels. The torque is thus acting on the rotational axis of the wheels, i.e. in the direction of the rotational axis of the wheels. The wheel torque actuator may either add a torque, i.e. a positive torque, in the form of added propulsion of the wheel, or to apply a torque for reducing the rotational speed of the wheel, i.e. a negative torque, i.e. a drive torque or a brake torque. Hence, the wheel torque actuator may be arranged to increase as well as to reduce the torque acting on the respective wheel.” [0009])

Regarding claim 21: 
Kallstrand discloses all of the limitations of claim 20.
Kallstrand further discloses:
wherein a hydraulic boost curve that forms a function of the superimposed steering system takes into consideration the occurring frictional torques so that they do not have any effect on the hydraulic pressures that are acting in the chambers of the hydraulic steering assistance system. (“The torque is thus acting on the rotational axis of the wheels, i.e. in the direction of the rotational axis of the wheels. The wheel torque actuator may either add a torque, i.e. a positive torque, in the form of added propulsion of the wheel, or to apply a torque for reducing the rotational speed of the wheel, i.e. a negative torque, i.e. a drive torque or a brake torque. Hence, the wheel torque actuator may be arranged to increase as well as to reduce the torque acting on the respective wheel. Accordingly, when controlling the wheel torque actuators for achieving the differential wheel torque of the steerable wheels, each of the wheel torque actuators applies an individual torque on its respective wheel. For example, the wheel torque actuator of the steerable wheel on the left hand side may apply a torque of higher amplitude than the wheel torque actuator of the steerable wheel on the right hand side. Naturally, the differential wheel torque may also be achieved by applying a torque onto only one of the wheels on the left or right hand side. According to another example, a positive torque may be applied on one of the steerable wheels while a negative torque is applied on the other one of the steerable wheels. According to an example embodiment, the wheel torque actuator may preferably comprise one of a wheel brake or a wheel propulsion unit, such as e.g. an electric machine or a hydraulic motor.” [0009])

Regarding claim 22:
Kallstrand discloses all of the limitations of claim 21.
Kallstrand further discloses:
Wherein the hydraulic boost curve is adjusted by correspondingly shaping hydraulic control edges in a servo valve that includes a rotary slide valve. (“The torque is thus acting on the rotational axis of the wheels, i.e. in the direction of the rotational axis of the wheels. The wheel torque actuator may either add a torque, i.e. a positive torque, in the form of added propulsion of the wheel, or to apply a torque for reducing the rotational speed of the wheel, i.e. a negative torque, i.e. a drive torque or a brake torque. Hence, the wheel torque actuator may be arranged to increase as well as to reduce the torque acting on the respective wheel. Accordingly, when controlling the wheel torque actuators for achieving the differential wheel torque of the steerable wheels, each of the wheel torque actuators applies an individual torque on its respective wheel. For example, the wheel torque actuator of the steerable wheel on the left hand side may apply a torque of higher amplitude than the wheel torque actuator of the steerable wheel on the right hand side. Naturally, the differential wheel torque may also be achieved by applying a torque onto only one of the wheels on the left or right hand side. According to another example, a positive torque may be applied on one of the steerable wheels while a negative torque is applied on the other one of the steerable wheels. According to an example embodiment, the wheel torque actuator may preferably comprise one of a wheel brake or a wheel propulsion unit, such as e.g. an electric machine or a hydraulic motor.” [0009])

Regarding claim 23:
Kallstrand teaches all of the limitations of claim 22. 
Kallstrand further teaches:
Wherein the hydraulic boost curve is adjusted by selecting a corresponding amount of rigidity in a torsion bar in a servo valve that includes a rotary slide valve. (“The cornering stiffness of the tires on the other hand is the stiffness of the steerable wheels in the lateral direction. The cornering stiffness is a tire parameter defined as a factor between the slip angle (or side slip angle) and lateral tire force. The cornering stiffness may be considered constant for small slip angles, for a given tire at a given normal load.” [0020])

Regarding claim 24:
Kallstrand teaches all of the limitations of claim 20.
Kallstrand further teaches:
Wherein up to a frictional torque from minus 3 Nm to plus 3 Nm, there is no pressure difference in the chambers of the hydraulic steering assistance system. (“The wheel torque actuator may either add a torque, i.e. a positive torque, in the form of added propulsion of the wheel, or to apply a torque for reducing the rotational speed of the wheel, i.e. a negative torque, i.e. a drive torque or a brake torque.” [0009])

Regarding claim 25:
Kallstrand teaches all of the limitations of claim 20.
Kallstrand further teaches:
Wherein the superimposed steering system and the control unit is configured so that an effect of the hydraulic boost curve on a steering sensation is compensated in a control mode, the hydraulic boost curve being adjusted to the occurring frictional torques. (“The torque is thus acting on the rotational axis of the wheels, i.e. in the direction of the rotational axis of the wheels. The wheel torque actuator may either add a torque, i.e. a positive torque, in the form of added propulsion of the wheel, or to apply a torque for reducing the rotational speed of the wheel, i.e. a negative torque, i.e. a drive torque or a brake torque. Hence, the wheel torque actuator may be arranged to increase as well as to reduce the torque acting on the respective wheel. Accordingly, when controlling the wheel torque actuators for achieving the differential wheel torque of the steerable wheels, each of the wheel torque actuators applies an individual torque on its respective wheel. For example, the wheel torque actuator of the steerable wheel on the left hand side may apply a torque of higher amplitude than the wheel torque actuator of the steerable wheel on the right hand side.” [0009])

Regarding claim 26:
Kallstrand teaches all of the limitations of claim 20.
Kallstrand further teaches:
Wherein the boost curve that forms a function of the superimposed steering system is negated by closing down the hydraulic steering assistance. (“the wording “wheel torque actuator” should be construed as an actuator arranged to apply and control a torque on the steerable wheels. The torque is thus acting on the rotational axis of the wheels, i.e. in the direction of the rotational axis of the wheels. The wheel torque actuator may either add a torque, i.e. a positive torque, in the form of added propulsion of the wheel, or to apply a torque for reducing the rotational speed of the wheel, i.e. a negative torque, i.e. a drive torque or a brake torque. Hence, the wheel torque actuator may be arranged to increase as well as to reduce the torque acting on the respective wheel. Accordingly, when controlling the wheel torque actuators for achieving the differential wheel torque of the steerable wheels, each of the wheel torque actuators applies an individual torque on its respective wheel. For example, the wheel torque actuator of the steerable wheel on the left hand side may apply a torque of higher amplitude than the wheel torque actuator of the steerable wheel on the right hand side. Naturally, the differential wheel torque may also be achieved by applying a torque onto only one of the wheels on the left or right hand side. According to another example, a positive torque may be applied on one of the steerable wheels while a negative torque is applied on the other one of the steerable wheels. According to an example embodiment, the wheel torque actuator may preferably comprise one of a wheel brake or a wheel propulsion unit, such as e.g. an electric machine or a hydraulic motor.” [0009])

Regarding claim 27:
Kallstrand teaches all of the limitations of claim 26.
Kallstrand further teaches:
Wherein the hydraulic steering assistance system is closed down by short circuiting a hydraulic forward flow by a hydraulic return flow. (“the wording “wheel torque actuator” should be construed as an actuator arranged to apply and control a torque on the steerable wheels. The torque is thus acting on the rotational axis of the wheels, i.e. in the direction of the rotational axis of the wheels. The wheel torque actuator may either add a torque, i.e. a positive torque, in the form of added propulsion of the wheel, or to apply a torque for reducing the rotational speed of the wheel, i.e. a negative torque, i.e. a drive torque or a brake torque. Hence, the wheel torque actuator may be arranged to increase as well as to reduce the torque acting on the respective wheel. Accordingly, when controlling the wheel torque actuators for achieving the differential wheel torque of the steerable wheels, each of the wheel torque actuators applies an individual torque on its respective wheel. For example, the wheel torque actuator of the steerable wheel on the left hand side may apply a torque of higher amplitude than the wheel torque actuator of the steerable wheel on the right hand side. Naturally, the differential wheel torque may also be achieved by applying a torque onto only one of the wheels on the left or right hand side. According to another example, a positive torque may be applied on one of the steerable wheels while a negative torque is applied on the other one of the steerable wheels. According to an example embodiment, the wheel torque actuator may preferably comprise one of a wheel brake or a wheel propulsion unit, such as e.g. an electric machine or a hydraulic motor.” [0009])

Regarding claim 28:
Kallstrand teaches all of the limitations of claim 27.
Kallstrand further teaches:
Wherein the hydraulic forward flow is short-circuited by opening an internal pressure delimiting valve by a suitable actuator system, by actuating an external solenoid valve or by switching off a hydraulic pump by a coupling. (“the wording “wheel torque actuator” should be construed as an actuator arranged to apply and control a torque on the steerable wheels. The torque is thus acting on the rotational axis of the wheels, i.e. in the direction of the rotational axis of the wheels. The wheel torque actuator may either add a torque, i.e. a positive torque, in the form of added propulsion of the wheel, or to apply a torque for reducing the rotational speed of the wheel, i.e. a negative torque, i.e. a drive torque or a brake torque. Hence, the wheel torque actuator may be arranged to increase as well as to reduce the torque acting on the respective wheel. Accordingly, when controlling the wheel torque actuators for achieving the differential wheel torque of the steerable wheels, each of the wheel torque actuators applies an individual torque on its respective wheel. For example, the wheel torque actuator of the steerable wheel on the left hand side may apply a torque of higher amplitude than the wheel torque actuator of the steerable wheel on the right hand side. Naturally, the differential wheel torque may also be achieved by applying a torque onto only one of the wheels on the left or right hand side. According to another example, a positive torque may be applied on one of the steerable wheels while a negative torque is applied on the other one of the steerable wheels. According to an example embodiment, the wheel torque actuator may preferably comprise one of a wheel brake or a wheel propulsion unit, such as e.g. an electric machine or a hydraulic motor.” [0009])

Regarding claim 29:
Kallstrand teaches all of the limitations of claim 20.
Kallstrand further teaches:
wherein up to a frictional torque from minus 2 Nm to plus 2 Nm, there is no pressure difference in the chambers of the hydraulic steering assistance system. (“The wheel torque actuator may either add a torque, i.e. a positive torque, in the form of added propulsion of the wheel, or to apply a torque for reducing the rotational speed of the wheel, i.e. a negative torque, i.e. a drive torque or a brake torque.” [0009])

Response to Arguments
	In response to applicant’s arguments that the questioned terms are extremely well understood, but does not provide any explanation or definition for something that is allegedly extremely well understood. Conclusory statement with no support is therefore not persuasive. Applicant’s arguments amount to summary of 35 USC 112a written description; however, a rejection under said statute was not given, therefore the argument is considered moot. The examiner pointed out in the first rejection that the specification was incomprehensible, for example, the term “an internal pressure delimiting valve” is not clearly described in the specification. In response to applicant’s argument about enablement, no enablement rejection was given and therefore the argument is moot. The metes and bounds of the claims are indefinite as shown by 112b rejections and specification objections and therefore “burden of establishing metes and bounds” cannot be met even if we assumed said burden needed to be met. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664